


EXCHANGE AGREEMENT




THIS EXCHANGE AGREEMENT (the “Agreement”) made this 31st day of March, 2015 by
and among, RemSleep Holdings, Inc., a Nevada corporation, with offices located
at 722 50th Street DesMoines, Iowa 50312 (“RemSleep Holdings”) and RemSleep,
LLC, a Iowa limited liability corporation, with offices located at 722 50th
Street DesMoines, Iowa 50312, (“REMSLEEP, LLC” or “the Company”) on behalf of
its shareholders, both parties hereinafter referred to as the “Parties.”




BACKGROUND:




A.

The Boards of Directors of RemSleep Holdings and REMSLEEP, LLC have determined
that an acquisition of 100% of the outstanding shares in REMSLEEP, LLC by
RemSleep Holdings through a share exchange upon the terms and subject to the
conditions set forth in this Agreement, would be fair and in the best interests
of RemSleep Holdings and REMSLEEP, LLC’s interest holders, and the Boards of
Directors of RemSleep Holdings and REMSLEEP, LLC have approved such Exchange,
pursuant to which all of the right, title and interest in and to 100% of the
membership interests in REMSLEEP, LLC (the “Shares”) will be exchanged for the
right to receive 50,000,000 shares of common stock of RemSleep Holdings (the
“Exchange Shares”).




B.

RemSleep Holdings and REMSLEEP, LLC desire to make certain representations,
warranties, covenants and agreements in connection with the Exchange and also to
prescribe various conditions to the Exchange.




C.

For federal income tax purposes, the Parties intend that the Exchange shall
qualify as reorganization under the provisions of Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”).




NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the Parties agree as follows:




ARTICLE I

THE EXCHANGE




1.01

Exchange. Upon the terms and subject to the conditions set forth in this
Agreement, and in accordance with the Nevada Revised Statutes (“Nevada
Statutes”), at the Closing (as hereinafter defined), the Parties shall do the
following:




(a)

The interest holders of REMSLEEP, LLC will sell, convey, assign, and transfer
the membership interests to RemSleep Holdings by delivering to RemSleep Holdings
executed and transferable certificates. The membership interests transferred to
RemSleep Holdings at the Closing shall constitute 100% of all issued and
outstanding membership interests in the Company.




(b)

As consideration for its acquisition of the membership interests, RemSleep
Holdings shall issue the Exchange Shares to REMSLEEP, LLC by delivering a share
certificate to REMSLEEP, LLC evidencing the Exchange Shares (the “Exchange
Shares Certificate”).




(c)

For federal income tax purposes, the Exchange is intended to constitute a
“reorganization” within the meaning of Section 368 of the Code, and the Parties
shall report the transactions contemplated by the this Agreement consistent with
such intent and shall take no position in any Tax filing or legal proceeding
inconsistent therewith. The Parties to this Agreement hereby adopt this
Agreement as a “Plan of Reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations. None of
RemSleep Holdings or REMSLEEP, LLC has taken or failed to take, and after the
Effective Time (as defined below), RemSleep Holdings shall not take or fail to
take, any action which reasonably could be expected to cause the Exchange to
fail to qualify as a “reorganization” within the meaning of Section 368(a) of
the Code.




1.02

Effect of the Exchange. The Exchange shall have the effects set forth in the
applicable provisions of the Nevada Statutes.




1.03

Closing. Unless this Agreement shall have been terminated and the transactions
herein contemplated shall have been abandoned pursuant to Article VI and subject
to the satisfaction or waiver of the conditions set forth in Article V, the
closing of the Exchange (the “Closing”) will take place at 10:00 a.m. U.S.
Pacific Standard Time on the business day upon satisfaction of the conditions
set forth in Article V (or as soon as practicable thereafter following
satisfaction or waiver of the conditions set forth in Article V) (the “Closing
Date”), at the offices of Gewerter & Dowling, 1212 S. Casino Center, Las Vegas,
NV 89104, unless another date, time or place is agreed to in writing by the
Parties hereto.





1




--------------------------------------------------------------------------------




1.04

Effective Time of Exchange. As soon as practicable following the satisfaction or
waiver of the conditions set forth in Article V, the Parties shall make all
filings or recordings required under Nevada Statutes. The Exchange shall become
effective at such time as is permissible in accordance with Nevada Statutes (the
time the Exchange becomes effective being the “Effective Time”). RemSleep
Holdings and the Company shall use reasonable efforts to have the Closing Date
and the Effective Time to be the same day.




ARTICLE II

REPRESENTATIONS AND WARRANTIES




2.01

Representations and Warranties of the Company.Except as set forth in the
disclosure schedule delivered by the REMSLEEP, LLC to RemSleep Holdings at the
time of execution of this Agreement (the “Company Disclosure Schedule”), the
Company represents and warrants to RemSleep Holdings as follows:




(a)

Organization, Standing and Power. The Company is duly organized, validly
existing and in good standing under the laws of the State of Iowa and has the
requisite power and authority and all government licenses, authorizations,
permits, consents and approvals required to own, lease and operate its
properties and carry on its business as now being conducted. The Company is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect (as
defined in Section 8.02).




(b)

Subsidiaries. The Company does not own directly or indirectly, any equity or
other shares in any company, corporation, partnership, joint venture or
otherwise.




(c)

Membership Interests. The Membership Interests represent 100% of the issued and
outstanding shares of the Company. There are no outstanding bonds, debentures,
notes or other indebtedness or other securities of the Company. There are no
rights, commitments, agreements, arrangements or undertakings of any kind to
which the Company is a party or by which it is bound obligating the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of the Company or obligating the Company to issue, grant, extend or enter
into any such right, commitment, agreement, arrangement or undertaking. There
are no outstanding contractual obligations, commitments, understandings or
arrangements of the Company to repurchase, redeem or otherwise acquire or make
any payment in respect of the shares of the Company.




(d)

Authority; Noncontravention. The Company has all requisite power and authority
to enter into this Agreement and to consummate the transactions contemplated by
this Agreement. The execution and delivery of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby have
been (or at Closing will have been) duly authorized by all necessary action on
the part of the Company. This Agreement has been duly executed and when
delivered by the Company shall constitute a valid and binding obligation of the
Company, enforceable against the Company and the selling shareholders, as
applicable, in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors’ rights generally or by general principles of equity.
The execution and delivery of this Agreement do not, and the consummation of the
transactions contemplated by this Agreement and compliance with the provisions
hereof will not, conflict with, or result in any breach or violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of or “put” right with
respect to any obligation or to a loss of a material benefit under, or result in
the creation of any lien upon any of the properties or assets of the Company
under, (i) the Company’s articles of incorporation or bylaws, if any, (ii) any
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, instrument, permit, concession, franchise or license applicable to
the Company, its properties or assets, or (iii) subject to the governmental
filings and other matters referred to in the following sentence, any judgment,
order, decree, statute, law, ordinance, rule, regulation or arbitration award
applicable to the Company, its properties or assets, other than, in the case of
clauses (ii) and (iii), any such conflicts, breaches, violations, defaults,
rights, losses or liens that individually or in the aggregate could not have a
material adverse effect with respect to the Company or could not prevent, hinder
or materially delay the ability of the Company to consummate the transactions
contemplated by this Agreement.




(e)

Governmental Authorization. No consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to, any United States court,
administrative agency or commission, or other federal, state or local government
or other governmental authority, agency, domestic or foreign (a “Governmental
Entity”), is required by or with respect to the Company in connection with the
execution and delivery of this Agreement by the Company or the consummation by
the Company of the transactions contemplated hereby, except, with respect to
this Agreement, any filings under the Securities Act of 1933, as amended (the
“Securities Act”) or Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder (the “Exchange Act”).





2




--------------------------------------------------------------------------------




(f)

Absence of Certain Changes or Events. Except as set forth on Schedule 2.01(g),
since the Company Balance Sheet Date, the Company has conducted its business
only in the ordinary course consistent with past practice, and there is not and
has not been any:




(i)

material adverse change with respect to the Company;




(ii)

event which, if it had taken place following the execution of this Agreement,
would not have been permitted by Section 3.01 without prior consent of RemSleep
Holdings;




(iii)

condition, event or occurrence which could reasonably be expected to prevent,
hinder or materially delay the ability of the Company to consummate the
transactions contemplated by this Agreement;




(iv)

incurrence, assumption or guarantee by the Company of any indebtedness for
borrowed money other than in the ordinary course and in amounts and on terms
consistent with past practices or as disclosed to RemSleep Holdings in writing;




(v)

creation or other incurrence by the Company of any lien on any asset other than
in the ordinary course consistent with past practices;




(vi)

transaction or commitment made, or any contract or agreement entered into, by
the Company relating to its assets or business (including the acquisition or
disposition of any assets) or any relinquishment by the Company of any contract
or other right, in either case, material to the Company, other than transactions
and commitments in the ordinary course consistent with past practices and those
contemplated by this Agreement;




(vii)

labor dispute, other than routine, individual grievances, or, to the knowledge
of the Company, any activity or proceeding by a labor union or representative
thereof to organize any employees of the Company or any lockouts, strikes,
slowdowns, work stoppages or threats by or with respect to such employees;




(viii)

payment, prepayment or discharge of liability other than in the ordinary course
of business or any failure to pay any liability when due;




(ix)

write-offs or write-downs of any assets of the Company;




(x)

creation, termination or amendment of, or waiver of any right under, any
material contract of the Company;




(xi)

damage, destruction or loss having, or reasonably expected to have, a material
adverse effect on the Company;




(xii)

other condition, event or occurrence which individually or in the aggregate
could reasonably be expected to have a material adverse effect or give rise to a
material adverse change with respect to the Company; or




(xiii)

agreement or commitment to do any of the foregoing.




(g)

Certain Fees. Except as set forth on Schedule 2.01(h), no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other person with respect to the transactions contemplated by this
Agreement.




(h)

Litigation; Labor Matters; Compliance with Laws.




(i)

There is no suit, action or proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
basis for any such suit, action, proceeding or investigation that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect with respect to the Company or prevent, hinder or materially delay the
ability of the Company to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against the Company having, or
which, insofar as reasonably could be foreseen by the Company, in the future
could have, any such effect.





3




--------------------------------------------------------------------------------




(ii)

The Company is not a party to, or bound by, any collective bargaining agreement,
contract or other agreement or understanding with a labor union or labor
organization, nor is it the subject of any proceeding asserting that it has
committed an unfair labor practice or seeking to compel it to bargain with any
labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to Company.




(iii)

The conduct of the business of the Company complies with all statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees or arbitration awards
applicable thereto.




(i)

Benefit Plans. The Company is not a party to any Benefit Plan under which the
Company currently has an obligation to provide benefits to any current or former
employee, officer or director of the Company. As used herein, “Benefit Plan”
shall mean any employee benefit plan, program, or arrangement of any kind,
including any defined benefit or defined contribution plan, ownership plan with
respect to any membership interest, executive compensation program or
arrangement, bonus plan, incentive compensation plan or arrangement, profit
sharing plan or arrangement, deferred compensation plan, agreement or
arrangement, supplemental retirement plan or arrangement, vacation pay,
sickness, disability, or death benefit plan (whether provided through insurance,
on a funded or unfunded basis, or otherwise), medical or life insurance plan
providing benefits to employees, retirees, or former employees or any of their
dependents, survivors, or beneficiaries, severance pay, termination, salary
continuation, or employee assistance plan.




(j)

Tax Returns and Tax Payments.




(i)

The Company has timely filed with the appropriate taxing authorities all Tax
Returns required to be filed by it (taking into account all applicable
extensions). All such Tax Returns are true, correct and complete in all
respects. All Taxes due and owing by the Company has been paid (whether or not
shown on any Tax Return and whether or not any Tax Return was required). The
Company is not currently the beneficiary of any extension of time within which
to file any Tax Return or pay any Tax. No claim has ever been made in writing or
otherwise addressed to the Company by a taxing authority in a jurisdiction where
the Company does not file Tax Returns that it is or may be subject to taxation
by that jurisdiction. The unpaid Taxes of the Company did not, as of the Company
Balance Sheet Date, exceed the reserve for Tax liability (excluding any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income) set forth on the face of the financial statements (rather than in
any notes thereto). Since the Company Balance Sheet Date, neither the Company
nor any of its subsidiaries has incurred any liability for Taxes outside the
ordinary course of business consistent with past custom and practice. As of the
Closing Date, the unpaid Taxes of the Company and its subsidiaries will not
exceed the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the books and records of the Company.




(ii)

No material claim for unpaid Taxes has been made or become a lien against the
property of the Company or is being asserted against the Company, no audit of
any Tax Return of the Company is being conducted by a tax authority, and no
extension of the statute of limitations on the assessment of any Taxes has been
granted by the Company and is currently in effect. The Company has withheld and
paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party.




(iii)

As used herein, “Taxes” shall mean all taxes of any kind, including, without
limitation, those on or measured by or referred to as income, gross receipts,
sales, use, ad valorem, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium value added, property
or windfall profits taxes, customs, duties or similar fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign. As used herein, “Tax Return” shall mean any return, report
or statement required to be filed with any governmental authority with respect
to Taxes.





4




--------------------------------------------------------------------------------




(k)

Environmental Matters. The Company is in compliance with all Environmental Laws
in all material respects. The Company has not received any written notice
regarding any violation of any Environmental Laws, including any investigatory,
remedial or corrective obligations. The Company holds all permits and
authorizations required under applicable Environmental Laws, unless the failure
to hold such permits and authorizations would not have a material adverse effect
on the Company. The Company is in compliance with all terms, conditions and
provisions of all such permits and authorizations in all material respects. No
releases of Hazardous Materials have occurred at, from, in, to, on or under any
real property currently or formerly owned, operated or leased by the Company or
any predecessor thereof and no Hazardous Materials are present in, on, about or
migrating to or from any such property which could result in any liability to
the Company. The Company has not transported or arranged for the treatment,
storage, handling, disposal, or transportation of any Hazardous Material to any
off-site location which could result in any liability to the Company. The
Company has no liability, absolute or contingent, under any Environmental Law
that if enforced or collected would have a material adverse effect on the
Company. There are no past, pending or threatened claims under Environmental
Laws against the Company and Company is not aware of any facts or circumstances
that could reasonably be expected to result in a liability or claim against the
Company pursuant to Environmental Laws. “Environmental Laws” means all
applicable foreign, federal, state and local statutes, rules, regulations,
ordinances, orders, decrees and common law relating in any manner to
contamination, pollution or protection of human health or the environment, and
similar state laws. “Hazardous Material” means any toxic, radioactive, corrosive
or otherwise hazardous substance, including petroleum, its derivatives,
by-products and other hydrocarbons, or any substance having any constituent
elements displaying any of the foregoing characteristics, which in any event is
regulated under any Environmental Law.




(l)

Material Contract Defaults. The Company is not, or has not received any notice
or has any knowledge that any other party is, in default in any respect under
any Material Contract; and there has not occurred any event that with the lapse
of time or the giving of notice or both would constitute such a material
default. For purposes of this Agreement, a “Material Contract” means any
contract, agreement or commitment that is effective as of the Closing Date to
which the Company is a party (i) with expected receipts or expenditures in
excess of $50,000, (ii) requiring the Company to indemnify any person, (iii)
granting exclusive rights to any party, (iv) evidencing indebtedness for
borrowed or loaned money in excess of $50,000 or more, including guarantees of
such indebtedness, or (v) which, if breached by the Company in such a manner
would (A) permit any other party to cancel or terminate the same (with or
without notice of passage of time) or (B) provide a basis for any other party to
claim money damages (either individually or in the aggregate with all other such
claims under that contract) from the Company or (C) give rise to a right of
acceleration of any material obligation or loss of any material benefit under
any such contract, agreement or commitment.




(m)

Accounts Receivable. All of the accounts receivable of the Company that are
reflected on the Company Financial Statements or the accounting records of the
Company as of the Closing (collectively, the “Accounts Receivable”) represent or
will represent valid obligations arising from sales actually made or services
actually performed in the ordinary course of business and are not subject to any
defenses, counterclaims, or rights of set off other than those arising in the
ordinary course of business and for which adequate reserves have been
established. The Accounts Receivable are fully collectible to the extent not
reserved for on the balance sheet on which they are shown.




(n)

Properties. The Company has valid land use rights for all real property that is
material to its business and good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by the Company or acquired after the date thereof which are,
individually or in the aggregate, material to the Company’s business (except
properties sold or otherwise disposed of since the date thereof in the ordinary
course of business), free and clear of all material liens, encumbrances, claims,
security interest, options and restrictions of any nature whatsoever. Any real
property and facilities held under lease by the Company is held by it under
valid, subsisting and enforceable leases of which the Company is in compliance,
except as could not, individually or in the aggregate, have or reasonably be
expected to result in a material adverse effect.




(o)

Intellectual Property.




(i)

As used in this Agreement, the term “Trademarks” means trademarks, service
marks, trade names, internet domain names, designs, slogans, and general
intangibles of like nature; the term “Trade Secrets” means technology; trade
secrets and other confidential information, know-how, proprietary processes,
formulae, algorithms, models, and methodologies; the term “Intellectual
Property” means patents, copyrights, Trademarks, applications for any of the
foregoing, and Trade Secrets; the term “Company License Agreements” means any
license agreements granting any right to use or practice any rights under any
Intellectual Property (except for such agreements for off-the-shelf products
that are generally available for less than $25,000), and any written settlements
relating to any Intellectual Property, to which the Company is a party or
otherwise bound; and the term “Software” means any and all computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code.





5




--------------------------------------------------------------------------------




(ii)

The Company owns or has valid rights to use the Trademarks, trade names, domain
names, copyrights, patents, logos, licenses and computer software programs
(including, without limitation, the source codes thereto) that are necessary for
the conduct of its respective businesses as now being conducted. To the
knowledge of the Company, none of the Company’s Intellectual Property or Company
License Agreements infringe upon the rights of any third party that may give
rise to a cause of action or claim against the Company or its successors.




(p)

Undisclosed Liabilities. The Company has no liabilities or obligations of any
nature (whether fixed or unfixed, secured or unsecured, known or unknown and
whether absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the Company Financial Statements
incurred in the ordinary course of business or such liabilities or obligations
disclosed in Schedule 2.01(g).




(q)

Full Disclosure. All of the representations and warranties made by the Company
in this Agreement, and all statements set forth in the certificates delivered by
the Company at the Closing pursuant to this Agreement, are true, correct and
complete in all material respects and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make such
representations, warranties or statements, in light of the circumstances under
which they were made, misleading. The copies of all documents furnished by the
Company pursuant to the terms of this Agreement are complete and accurate copies
of the original documents. The schedules, certificates, and any and all other
statements and information, whether furnished in written or electronic form, to
RemSleep Holdings or its representatives by or on behalf of any of the Company
or its affiliates in connection with the negotiation of this Agreement and the
transactions contemplated hereby do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.




2.02

Representations and Warranties of RemSleep Holdings. Except as set forth in the
disclosure schedule delivered by RemSleep Holdings to the Company at the time of
execution of this Agreement (the “RemSleep Holdings Disclosure Schedule”),
RemSleep Holdings represents and warrants to the Company as follows:




(a)

Organization, Standing and Corporate Power. RemSleep Holdings is duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has the requisite corporate power and authority and all government licenses,
authorizations, permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted.
RemSleep Holdings is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a material adverse
effect with respect to RemSleep Holdings.




(b)

Subsidiaries. RemSleep Holdings does not own directly or indirectly, any equity
or other shares in any company, corporation, partnership, joint venture or
otherwise.




(c)

Capital Structure of RemSleep Holdings. As of the date of this Agreement, the
authorized capital stock of RemSleep Holdings consists of 75,000,000 shares of
RemSleep Holdings Common Stock, $0.001 par value. There are no other shares of
RemSleep Holdings stock issuable upon the exercise of outstanding warrants,
convertible notes, options and otherwise. Except as set forth above, no shares
of capital stock or other equity securities of RemSleep Holdings are issued,
reserved for issuance or outstanding. All shares which may be issued pursuant to
this Agreement will be, when issued, duly authorized, validly issued, fully paid
and nonassessable, not subject to preemptive rights, and issued in compliance
with all applicable state and federal laws concerning the issuance of
securities. Both parties understand and acknowledge that these shares cannot not
be issued until and unless the shareholders of RemSleep Holdings approve
increasing the authorized shares of the corporation sufficiently to allow for
such issuance.





6




--------------------------------------------------------------------------------




(d)

Corporate Authority; Noncontravention. RemSleep Holdings has all requisite
corporate and other power and authority to enter into this Agreement and to
consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by RemSleep Holdings and the consummation by RemSleep
Holdings of the transactions contemplated hereby have been (or at Closing will
have been) duly authorized by all necessary corporate action on the part of
RemSleep Holdings. This Agreement has been duly executed and when delivered by
RemSleep Holdings shall constitute a valid and binding obligation of RemSleep
Holdings, enforceable against RemSleep Holdings in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency or other
similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity. The execution and delivery of this Agreement do
not, and the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to loss of a
material benefit under, or result in the creation of any lien upon any of the
properties or assets of RemSleep Holdings under, (i) its articles of
incorporation, bylaws, or other charter documents of RemSleep Holdings (ii) any
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, instrument, permit, concession, franchise or license applicable to
RemSleep Holdings, its properties or assets, or (iii) subject to the
governmental filings and other matters referred to in the following sentence,
any judgment, order, decree, statute, law, ordinance, rule, regulation or
arbitration award applicable to RemSleep Holdings, its properties or assets,
other than, in the case of clauses (ii) and (iii), any such conflicts, breaches,
violations, defaults, rights, losses or liens that individually or in the
aggregate could not have a material adverse effect with respect to RemSleep
Holdings or could not prevent, hinder or materially delay the ability of
RemSleep Holdings to consummate the transactions contemplated by this Agreement.




(e)

Government Authorization. No consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to, any Governmental Entity,
is required by or with respect to RemSleep Holdings in connection with the
execution and delivery of this Agreement by RemSleep Holdings, or the
consummation by RemSleep Holdings of the transactions contemplated hereby,
except, with respect to this Agreement, any filings under the Nevada Statutes,
the Securities Act or the Exchange Act.




(f)

Financial Statements.




(i)

The consolidated financial statements of RemSleep Holdings included in the
reports, schedules, forms, statements and other documents filed by RemSleep
Holdings with the SEC (collectively, and in each case including all exhibits and
schedules thereto and documents incorporated by reference therein, the “RemSleep
Holdings SEC Documents”), such RemSleep Holdings SEC Documents comply as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, have been
prepared in accordance with U.S. generally accepted accounting principles
(except, in the case of unaudited consolidated quarterly statements, as
permitted by Form 10-Q of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present the consolidated financial position of RemSleep Holdings and its
consolidated subsidiaries as of the dates thereof and the consolidated results
of operations and changes in cash flows for the periods then ended (subject, in
the case of unaudited quarterly statements, to normal year-end audit adjustments
as determined by RemSleep Holdings’s independent accountants). Except as set
forth in the RemSleep Holdings SEC Documents, at the date of the most recent
audited financial statements of RemSleep Holdings included in the RemSleep
Holdings SEC Documents, RemSleep Holdings has not incurred any liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
which, individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to RemSleep Holdings.




(g)

Absence of Certain Changes or Events. Except as disclosed in the RemSleep
Holdings SEC Documents or as set forth on Schedule 2.02(g), since Sept. 30, 2012
(the “RemSleep Holdings Balance Sheet Date”) RemSleep Holdings has conducted its
business only in the ordinary course consistent with past practice in light of
its current business circumstances, and there is not and has not been any:




(i)

material adverse change with respect to RemSleep Holdings;




(ii)

event which, if it had taken place following the execution of this Agreement,
would not have been permittd by Section 3.01 without prior consent of the
Company;




(iii)

condition, event or occurrence which could reasonably be expected to prevent,
hinder or materially delay the ability of RemSleep Holdings to consummate the
transactions contemplated by this Agreement;




(iv)

incurrence, assumption or guarantee by RemSleep Holdings of any indebtedness for
borrowed money other than in the ordinary course and in amounts and on terms
consistent with past practices or as disclosed to the Company in writing;





7




--------------------------------------------------------------------------------




(v)

creation or other incurrence by RemSleep Holdings of any lien on any asset other
than in the ordinary course consistent with past practices;




(vi)

transaction or commitment made, or any contract or agreement entered into, by
RemSleep Holdings relating to its assets or business (including the acquisition
or disposition of any assets) or any relinquishment by RemSleep Holdings of any
contract or other right, in either case, material to RemSleep Holdings, other
than transactions and commitments in the ordinary course consistent with past
practices and those contemplated by this Agreement;




(vii)

labor dispute, other than routine, individual grievances, or, to the knowledge
of RemSleep Holdings, any activity or proceeding by a labor union or
representative thereof to organize any employees of RemSleep Holdings or any
lockouts, strikes, slowdowns, work stoppages or threats by or with respect to
such employees;




(viii)

payment, prepayment or discharge of liability other than in the ordinary course
of business or any failure to pay any liability when due;




(ix)

write-offs or write-downs of any assets of RemSleep Holdings;




(x)

creation, termination or amendment of, or waiver of any right under, any
material contract of RemSleep Holdings;




(xi)

damage, destruction or loss having, or reasonably expected to have, a material
adverse effect on RemSleep Holdings;




(xii)

other condition, event or occurrence which individually or in the aggregate
could reasonably be expected to have a material adverse effect or give rise to a
material adverse change with respect to RemSleep Holdings; or




(xiii)

agreement or commitment to do any of the foregoing.




(h)

Certain Fees. Except as set forth on Schedule 2.02(h), no brokerage or finder’s
fees or commissions are or will be payable by RemSleep Holdings to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other person with respect to the transactions contemplated by this
Agreement.




(i)

Litigation; Labor Matters; Compliance with Laws.




(i)

There is no suit, action or proceeding or investigation pending or, to the
knowledge of RemSleep Holdings, threatened against or affecting RemSleep
Holdings or any basis for any such suit, action, proceeding or investigation
that, individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to RemSleep Holdings or prevent, hinder or
materially delay the ability of RemSleep Holdings to consummate the transactions
contemplated by this Agreement, nor is there any judgment, decree, injunction,
rule or order of any Governmental Entity or arbitrator outstanding against
RemSleep Holdings having, or which, insofar as reasonably could be foreseen by
RemSleep Holdings, in the future could have, any such effect.




(ii)

RemSleep Holdings is not a party to, or bound by, any collective bargaining
agreement, contract or other agreement or understanding with a labor union or
labor organization, nor is it the subject of any proceeding asserting that it
has committed an unfair labor practice or seeking to compel it to bargain with
any labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to RemSleep Holdings.




(iii)

The conduct of the business of RemSleep Holdings complies with all statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees or arbitration
awards applicable thereto.




(j)

Benefit Plans. RemSleep Holdings is not a party to any Benefit Plan under which
RemSleep Holdings currently has an obligation to provide benefits to any current
or former employee, officer or director of RemSleep Holdings.




(k)

Certain Employee Payments. RemSleep Holdings is not a party to any employment
agreement which could result in the payment to any current, former or future
director or employee of RemSleep Holdings of any money or other property or
rights or accelerate or provide any other rights or benefits to any such
employee or director as a result of the transactions contemplated by this
Agreement, whether or not (i) such payment, acceleration or provision would
constitute a “parachute payment” (within the meaning of Section 280G of the
Code), or (ii) some other subsequent action or event would be required to cause
such payment, acceleration or provision to be triggered.





8




--------------------------------------------------------------------------------




(l)

Tax Returns and Tax Payments.




(i)

RemSleep Holdings has timely filed with the appropriate taxing authorities all
Tax Returns required to be filed by it (taking into account all applicable
extensions). All such Tax Returns are true, correct and complete in all
respects. All Taxes due and owing by RemSleep Holdings has been paid (whether or
not shown on any Tax Return and whether or not any Tax Return was required).
RemSleep Holdings is not currently the beneficiary of any extension of time
within which to file any Tax Return or pay any Tax. No claim has ever been made
in writing or otherwise addressed to RemSleep Holdings by a taxing authority in
a jurisdiction where RemSleep Holdings does not file Tax Returns that it is or
may be subject to taxation by that jurisdiction. The unpaid Taxes of RemSleep
Holdings did not, as of the RemSleep Holdings Balance Sheet Date, exceed the
reserve for Tax liability (excluding any reserve for deferred Taxes established
to reflect timing differences between book and Tax income) set forth on the face
of the financial statements (rather than in any notes thereto). Since the
RemSleep Holdings Balance Sheet Date, neither the Company nor any of its
subsidiaries has incurred any liability for Taxes outside the ordinary course of
business consistent with past custom and practice. As of the Closing Date, the
unpaid Taxes of RemSleep Holdings and its subsidiaries will not exceed the
reserve for Tax liability (excluding any reserve for deferred Taxes established
to reflect timing differences between book and Tax income) set forth on the
books and records of RemSleep Holdings.




(ii)

No material claim for unpaid Taxes has been made or become a lien against the
property of RemSleep Holdings or is being asserted against RemSleep Holdings, no
audit of any Tax Return of RemSleep Holdings is being conducted by a tax
authority, and no extension of the statute of limitations on the assessment of
any Taxes has been granted by RemSleep Holdings and is currently in effect.
RemSleep Holdings has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party.




(m)

Environmental Matters. RemSleep Holdings is in compliance with all Environmental
Laws in all material respects. RemSleep Holdings holds all permits and
authorizations required under applicable Environmental Laws, unless the failure
to hold such permits and authorizations would not have a material adverse effect
on RemSleep Holdings. RemSleep Holdings is compliance with all terms, conditions
and provisions of all such permits and authorizations in all material respects.
No releases of Hazardous Materials have occurred at, from, in, to, on or under
any real property currently or formerly owned, operated or leased by RemSleep
Holdings or any predecessor thereof and no Hazardous Materials are present in,
on, about or migrating to or from any such property which could result in any
liability to RemSleep Holdings. RemSleep Holdings has not transported or
arranged for the treatment, storage, handling, disposal, or transportation of
any Hazardous Material to any off-site location which could result in any
liability to RemSleep Holdings. RemSleep Holdings has no liability, absolute or
contingent, under any Environmental Law that if enforced or collected would have
a material adverse effect on RemSleep Holdings. There are no past, pending or
threatened claims under Environmental Laws against RemSleep Holdings and
RemSleep Holdings is not aware of any facts or circumstances that could
reasonably be expected to result in a liability or claim against RemSleep
Holdings pursuant to Environmental Laws.




(n)

Material Contract Defaults. RemSleep Holdings is not, or has not, received any
notice or has any knowledge that any other party is, in default in any respect
under any RemSleep Holdings Material Contract; and there has not occurred any
event that with the lapse of time or the giving of notice or both would
constitute such a material default. For purposes of this Agreement, a “RemSleep
Holdings Material Contract” means any contract, agreement or commitment that is
effective as of the Closing Date to which RemSleep Holdings is a party (i) with
expected receipts or expenditures in excess of $5,000, (ii) requiring RemSleep
Holdings to indemnify any person, (iii) granting exclusive rights to any party,
(iv) evidencing indebtedness for borrowed or loaned money in excess of $5,000 or
more, including guarantees of such indebtedness, or (v) which, if breached by
RemSleep Holdings in such a manner would (A) permit any other party to cancel or
terminate the same (with or without notice of passage of time) or (B) provide a
basis for any other party to claim money damages (either individually or in the
aggregate with all other such claims under that contract) from RemSleep Holdings
or (C) give rise to a right of acceleration of any material obligation or loss
of any material benefit under any such contract, agreement or commitment.




(o)

Properties. RemSleep Holdings has valid land use rights for all real property
that is material to its business and good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by RemSleep Holdings or acquired after the date thereof which are,
individually or in the aggregate, material to RemSleep Holdings’s business
(except properties sold or otherwise disposed of since the date thereof in the
ordinary course of business), free and clear of all material liens,
encumbrances, claims, security interest, options and restrictions of any nature
whatsoever. Any real property and facilities held under lease by RemSleep
Holdings are held by them under valid, subsisting and enforceable leases of
which RemSleep Holdings is in compliance, except as could not, individually or
in the aggregate, have or reasonably be expected to result in a material adverse
effect.





9




--------------------------------------------------------------------------------




(p)

Intellectual Property. RemSleep Holdings owns or has valid rights to use the
Trademarks, trade names, domain names, copyrights, patents, logos, licenses and
computer software programs (including, without limitation, the source codes
thereto) that are necessary for the conduct of its business as now being
conducted. All of RemSleep Holdings’s licenses to use Software programs are
current and have been paid for the appropriate number of users. To the knowledge
of RemSleep Holdings, none of RemSleep Holdings’s Intellectual Property or
RemSleep Holdings License Agreements infringe upon the rights of any third party
that may give rise to a cause of action or claim against RemSleep Holdings or
its successors.




(q)

Board Determination. The Board of Directors of RemSleep Holdings has unanimously
determined that the terms of the Exchange are fair to and in the best interests
of RemSleep Holdings and its stockholders.




(r)

Required RemSleep Holdings Share Issuance Approval. RemSleep Holdings represents
that the issuance of the Exchange Shares to the Selling Member will be in
compliance with the Nevada Statutes and the Bylaws of RemSleep Holdings. Both
parties understand and acknowledge that these shares cannot not be issued until
and unless the shareholders of RemSleep Holdings approve increasing the
authorized shares of the corporation sufficiently to allow for such issuance.




(s)

Undisclosed Liabilities. RemSleep Holdings has no liabilities or obligations of
any nature (whether fixed or unfixed, secured or unsecured, known or unknown and
whether absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the RemSleep Holdings SEC Documents
incurred in the ordinary course of business.




(t)

Full Disclosure. All of the representations and warranties made by RemSleep
Holdings in this Agreement, and all statements set forth in the certificates
delivered by RemSleep Holdings at the Closing pursuant to this Agreement, are
true, correct and complete in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make such representations, warranties or statements, in light of the
circumstances under which they were made, misleading. The copies of all
documents furnished by RemSleep Holdings pursuant to the terms of this Agreement
are complete and accurate copies of the original documents. The schedules,
certificates, and any and all other statements and information, whether
furnished in written or electronic form, to the Company or its representatives
by or on behalf of RemSleep Holdings and the RemSleep Holdings Stockholders in
connection with the negotiation of this Agreement and the transactions
contemplated hereby do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading.




ARTICLE III

COVENANTS RELATING TO CONDUCT OF BUSINESS PRIOR TO EXCHANGE




3.01

Conduct of the Company and RemSleep Holdings. From the date of this Agreement
and until the Effective Time, or until the prior termination of this Agreement,
the Company and RemSleep Holdings shall not, unless mutually agreed to in
writing:




(a)

engage in any transaction, except in the normal and ordinary course of business,
or create or suffer to exist any lien or other encumbrance upon any of their
respective assets or which will not be discharged in full prior to the Effective
Time;




(b)

sell, assign or otherwise transfer any of their assets, or cancel or compromise
any debts or claims relating to their assets, other than for fair value, in the
ordinary course of business, and consistent with past practice;




(c)

fail to use reasonable efforts to preserve intact their present business
organizations, keep available the services of their employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and ongoing business not
be impaired prior to the Effective Time;




(d)

except for matters related to complaints by former employees related to wages,
suffer or permit any material adverse change to occur with respect to the
Company and RemSleep Holdings or their business or assets; or




(e)

make any material change with respect to their business in accounting or
bookkeeping methods, principles or practices, except as required by GAAP.





10




--------------------------------------------------------------------------------




ARTICLE IV

ADDITIONAL AGREEMENTS




4.01

Access to Information; Confidentiality.




(a)

The Company shall, and shall cause its officers, employees, counsel, financial
advisors and other representatives to, afford to RemSleep Holdings and its
representatives reasonable access during normal business hours during the period
prior to the Effective Time to its and to the Company’s properties, books,
contracts, commitments, personnel and records and, during such period, the
Company shall, and shall cause its officers, employees and representatives to,
furnish promptly to RemSleep Holdings all information concerning its business,
properties, financial condition, operations and personnel as such other party
may from time to time reasonably request. For the purposes of determining the
accuracy of the representations and warranties of RemSleep Holdings set forth
herein and compliance by RemSleep Holdings of its obligations hereunder, during
the period prior to the Effective Time, RemSleep Holdings shall provide the
Company and its representatives with reasonable access during normal business
hours to its properties, books, contracts, commitments, personnel and records as
may be necessary to enable the Company to confirm the accuracy of the
representations and warranties of RemSleep Holdings set forth herein and
compliance by RemSleep Holdings of its obligations hereunder, and, during such
period, RemSleep Holdings shall, and shall cause its officers, employees and
representatives to, furnish promptly to the Company upon its request (i) a copy
of each report, schedule, registration statement and other document filed by it
during such period pursuant to the requirements of federal or state securities
laws and (ii) all other information concerning its business, properties,
financial condition, operations and personnel as such other party may from time
to time reasonably request. Except as required by law, each of the Company and
RemSleep Holdings will hold, and will cause its respective directors, officers,
employees, accountants, counsel, financial advisors and other representatives
and affiliates to hold, any nonpublic information in confidence.




(b)

No investigation pursuant to this Section 4.01 shall affect any representations
or warranties of the Parties herein or the conditions to the obligations of the
Parties hereto.




4.02

Best Efforts. Upon the terms and subject to the conditions set forth in this
Agreement, each of the Parties agrees to use its best efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other Parties in doing, all things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
practicable, the Exchange and the other transactions contemplated by this
Agreement. RemSleep Holdings and the Company shall mutually cooperate in order
to facilitate the achievement of the benefits reasonably anticipated from the
Exchange.




4.03

Public Announcements. RemSleep Holdings, on the one hand, and the Company, on
the other hand, will consult with each other before issuing, and provide each
other the opportunity to review and comment upon, any press release or other
public statements with respect to the transactions contemplated by this
Agreement and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
law or court process. The Parties agree that the initial press release or
releases to be issued with respect to the transactions contemplated by this
Agreement shall be mutually agreed upon prior to the issuance thereof.




4.04

Expenses. All costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
expenses.




4.05

No Solicitation. Except as previously agreed to in writing by the other party,
neither the Company nor RemSleep Holdings shall authorize or permit any of its
officers, directors, agents, representatives, or advisors to (a) solicit,
initiate or encourage or take any action to facilitate the submission of
inquiries, proposals or offers from any person relating to any matter concerning
any exchange, merger, consolidation, business combination, recapitalization or
similar transaction involving the Company or RemSleep Holdings, respectively,
other than the transaction contemplated by this Agreement or any other
transaction the consummation of which would or could reasonably be expected to
impede, interfere with, prevent or delay the Exchange or which would or could be
expected to dilute the benefits to either the Company or RemSleep Holdings of
the transactions contemplated hereby. The Company or RemSleep Holdings will
immediately cease and cause to be terminated any existing activities,
discussions and negotiations with any Parties conducted heretofore with respect
to any of the foregoing.





11




--------------------------------------------------------------------------------




ARTICLE V

CONDITIONS PRECEDENT




5.01

Conditions to Each Party’s Obligation to Effect the Exchange. The obligation of
each Party to effect the Exchange and otherwise consummate the transactions
contemplated by this Agreement is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions:




(a)

No Restraints. No temporary restraining order, preliminary or permanent
injunction or other order preventing the consummation of the Exchange shall have
been issued by any court of competent jurisdiction or any other Governmental
Entity having jurisdiction and shall remain in effect, and there shall not be
any applicable legal requirement enacted, adopted or deemed applicable to the
Exchange that makes consummation of the Exchange illegal.




(b)

Governmental Approvals. All authorizations, consents, orders, declarations or
approvals of, or filings with, or terminations or expirations of waiting periods
imposed by, any Governmental Entity having jurisdiction which the failure to
obtain, make or occur would have a material adverse effect on RemSleep Holdings
or the Company shall have been obtained, made or occurred.




(c)

No Litigation. There shall not be pending or threatened any suit, action or
proceeding before any court, Governmental Entity or authority (i) pertaining to
the transactions contemplated by this Agreement or (ii) seeking to prohibit or
limit the ownership or operation by the Company, RemSleep Holdings or any of its
subsidiaries, or to dispose of or hold separate any material portion of the
business or assets of the Company or RemSleep Holdings.




5.02

Conditions Precedent to Obligations of RemSleep Holdings. The obligation of
RemSleep Holdings to effect the Exchange and otherwise consummate the
transactions contemplated by this Agreement are subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:




(a)

Representations, Warranties and Covenants. The representations and warranties of
the Company in this Agreement shall be true and correct in all material respects
(except for such representations and warranties that are qualified by their
terms by a reference to materiality or material adverse effect, which
representations and warranties as so qualified shall be true and correct in all
respects) both when made and on and as of the Closing Date, and (ii) the Company
shall have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by each of them prior to the Effective Time.




(b)

Consents. RemSleep Holdings shall have received evidence, in form and substance
reasonably satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third Parties as necessary in connection with the transactions contemplated
hereby have been obtained.




(c)

No Material Adverse Change. There shall not have occurred any change in the
business, condition (financial or otherwise), results of operations or assets
(including intangible assets) and properties of the Company that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect on the Company.




(d)

Delivery of the Assignment of Shares. The selling shareholders shall have
delivered the share certificates to RemSleep Holdings on the Closing Date.




(e)

Due Diligence Investigation. RemSleep Holdings shall be reasonably satisfied
with the results of its due diligence investigation of the Company in its sole
and absolute discretion.




5.03

Conditions Precedent to Obligation of RemSleep, LLC. The obligation of the
Company to effect the Exchange and otherwise consummate the transactions
contemplated by this Agreement is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions:




(a)

Representations, Warranties and Covenants. The representations and warranties of
RemSleep Holdings in this Agreement shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
their terms by a reference to materiality or material adverse effect, which
representations and warranties as so qualified shall be true and correct in all
respects) both when made and on and as of the Closing Date, and (ii) RemSleep
Holdings shall have performed and complied in all material respects with all
covenants, obligations and conditions of this Agreement required to be performed
and complied with by it prior to the Effective Time.





12




--------------------------------------------------------------------------------




(b)

Consents. The Company shall have received evidence, in form and substance
reasonably satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third Parties as necessary in connection with the transactions contemplated
hereby have been obtained.




(c)

No Material Adverse Change. There shall not have occurred any change in the
business, condition (financial or otherwise), results of operations or assets
(including intangible assets) and properties of RemSleep Holdings that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect on RemSleep Holdings.




(d)

Board Resolutions. The Company shall have received resolutions duly adopted by
RemSleep Holdings’s board of directors approving the execution, delivery and
performance of the Agreement and the transactions contemplated by the Agreement.




(e)

Delivery of the Exchange Shares Certificate. The Company shall have received the
Exchange Shares Certificate on the Closing Date. Both parties understand and
acknowledge that these shares cannot not be issued until and unless the
shareholders of RemSleep Holdings approve increasing the authorized shares of
the corporation sufficiently to allow for such issuance.




(f)

Current Report. RemSleep Holdings shall file a Form 8-K with the SEC within four
(4) business days of the Closing Date containing information about the Exchange.




(g)

Due Diligence Investigation. The Company shall be reasonably satisfied with the
results of its due diligence investigation of RemSleep Holdings in its sole and
absolute discretion.




ARTICLE VI

TERMINATION, AMENDMENT AND WAIVER




6.01

Termination. This Agreement may be terminated and abandoned at any time prior to
the Effective Time of the Exchange:




(a)

by mutual written consent of RemSleep Holdings and the Company;




(b)

by either RemSleep Holdings or the Company if any Governmental Entity shall have
issued an order, decree or ruling or taken any other action permanently
enjoining, restraining or otherwise prohibiting the Exchange and such order,
decree, ruling or other action shall have become final and nonappealable;




(c)

by either RemSleep Holdings or the Company if the Exchange shall not have been
consummated on or before May 1, 2015 (other than as a result of the failure of
the party seeking to terminate this Agreement to perform its obligations under
this Agreement required to be performed at or prior to the Effective Time.);




(d)

by RemSleep Holdings, if a material adverse change shall have occurred relative
to the Company (and not curable within thirty (30) days);




(e)

by the Company if a material adverse change shall have occurred relative to
RemSleep Holdings (and not curable within thirty (30) days);




(f)

by RemSleep Holdings, if the Company willfully fails to perform in any material
respect any of its material obligations under this Agreement; or




(g)

by the Company, if RemSleep Holdings willfully fails to perform in any material
respect any of its obligations under this Agreement.




6.02

Effect of Termination. In the event of termination of this Agreement by either
the Company or RemSleep Holdings as provided in Section 6.01, this Agreement
shall forthwith become void and have no effect, without any liability or
obligation on the part of RemSleep Holdings or the Company, other than the
provisions of the last sentence of Section 4.01(a) and this Section 6.02.
Nothing contained in this Section shall relieve any party for any breach of the
representations, warranties, covenants or agreements set forth in this
Agreement.





13




--------------------------------------------------------------------------------




6.03

Amendment. This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the Parties upon approval by the party, if such
party is an individual, and upon approval of the Board of Director of RemSleep
Holdings and of the Company.




6.04

Extension; Waiver. Subject to Section 6.01(c), at any time prior to the
Effective Time, the Parties may (a) extend the time for the performance of any
of the obligations or other acts of the other Parties, (b) waive any
inaccuracies in the representations and warranties contained in this Agreement
or in any document delivered pursuant to this Agreement, or (c) waive compliance
with any of the agreements or conditions contained in this Agreement. Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such party.
The failure of any party to this Agreement to assert any of its rights under
this Agreement or otherwise shall not constitute a waiver of such rights.




6.05

Return of Documents. In the event of termination of this Agreement for any
reason, RemSleep Holdings and the Company will return to the other party all of
the other party’s documents, work papers, and other materials (including copies)
relating to the transactions contemplated in this Agreement, whether obtained
before or after execution of this Agreement. RemSleep Holdings and the Company
will not use any information so obtained from the other party for any purpose
and will take all reasonable steps to have such other party’s information kept
confidential.




ARTICLE VII

INDEMNIFICATION AND RELATED MATTERS




7.01

Survival of Representations and Warranties. The representations and warranties
in this Agreement or in any instrument delivered pursuant to this Agreement
shall survive until twelve (12) months after the Effective Time (except for with
respect to Taxes, which shall survive for the applicable statute of limitations
plus 90 days, and covenants that by their terms survive for a longer period).




7.02

Indemnification.




(a)

RemSleep Holdings shall indemnify and hold the selling interest holders and the
Company harmless for, from and against any and all liabilities, obligations,
damages, losses, deficiencies, costs, penalties, interest and expenses
(including, but not limited to, any and all expenses whatsoever reasonably
incurred in investigating, preparing or defending against any litigation,
commenced or threatened, or any claim whatsoever) (collectively, “Losses”) to
which RemSleep Holdings may become subject resulting from or arising out of any
breach of a representation, warranty or covenant made by RemSleep Holdings as
set forth herein.




(b)

The Company and selling interest holders shall jointly indemnify and hold
RemSleep Holdings and RemSleep Holdings’s officers and directors (“RemSleep
Holdings’s Representatives”) harmless for, from and against any and all Losses
to which RemSleep Holdings or RemSleep Holdings’s Representatives may become
subject resulting from or arising out of (1) any breach of a representation,
warranty or covenant made by the Company as set forth herein; or (2) any and all
liabilities arising out of or in connection with: (A) any of the assets of the
Company prior to the Closing; or (B) the operations of the Company prior to the
Closing.





14




--------------------------------------------------------------------------------




7.03

Notice of Indemnification. Promptly after the receipt by any indemnified party
(the “Indemnitee”) of notice of the commencement of any action or proceeding
against such Indemnitee, such Indemnitee shall, if a claim with respect thereto
is or may be made against any indemnifying party (the “Indemnifying Party”)
pursuant to this Article VII, give such Indemnifying Party written notice of the
commencement of such action or proceeding and give such Indemnifying Party a
copy of such claim and/or process and all legal pleadings in connection
therewith. The failure to give such notice shall not relieve any Indemnifying
Party of any of its indemnification obligations contained in this Article VII,
except where, and solely to the extent that, such failure actually and
materially prejudices the rights of such Indemnifying Party. Such Indemnifying
Party shall have, upon request within thirty (30) days after receipt of such
notice, but not in any event after the settlement or compromise of such claim,
the right to defend, at its own expense and by its own counsel reasonably
acceptable to the Indemnitee, any such matter involving the asserted liability
of the Indemnitee; provided, however, that if the Indemnitee determines that
there is a reasonable probability that a claim may materially and adversely
affect it, other than solely as a result of money payments required to be
reimbursed in full by such Indemnifying Party under this Article VII or if a
conflict of interest exists between Indemnitee and the Indemnifying Party, the
Indemnitee shall have the right to defend, compromise or settle such claim or
suit; and, provided, further, that such settlement or compromise shall not,
unless consented to in writing by such Indemnifying Party, which shall not be
unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee. In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee’s own expense. In the event
that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Article VII to indemnify
an Indemnitee, the Indemnitee shall first supply such Indemnifying Party with a
copy of a final court judgment or decree holding the Indemnitee liable on such
claim or, failing such judgment or decree, the terms and conditions of the
settlement or compromise of such claim. An Indemnitee’s failure to supply such
final court judgment or decree or the terms and conditions of a settlement or
compromise to such Indemnifying Party shall not relieve such Indemnifying Party
of any of its indemnification obligations contained in this Article VII, except
where, and solely to the extent that, such failure actually and materially
prejudices the rights of such Indemnifying Party. If the Indemnifying Party is
defending the claim as set forth above, the Indemnifying Party shall have the
right to settle the claim only with the consent of the Indemnitee.




ARTICLE VIII

GENERAL PROVISIONS




8.01

Notices. Any and all notices and other communications hereunder shall be in
writing and shall be deemed duly given to the party to whom the same is so
delivered, sent or mailed at addresses and contact information set forth below
(or at such other address for a party as shall be specified by like notice.) Any
and all notices or other communications or deliveries required or permitted to
be provided hereunder shall be deemed given and effective on the earliest of:
(a) on the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number set forth on the signature pages attached
hereto prior to 5:30 p.m. (Pacific Standard Time) on a business day, (b) on the
next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a business day or later
than 5:30 p.m. (Pacific Standard Time) on any business day, (c) on the second
business day following the date of mailing, if sent by a nationally recognized
overnight courier service, or (d) if by personal delivery, upon actual receipt
by the party to whom such notice is required to be given.




If to RemSleep Holdings:




722 50th Street DesMoines, Iowa 50312




If to the Company:




722 50th Street DesMoines, Iowa 50312




8.02

Definitions. For purposes of this Agreement:




(a)

an “affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person;




(b)

“material adverse change” or “material adverse effect” means, when used in
connection with the Company or RemSleep Holdings, any change or effect that
either individually or in the aggregate with all other such changes or effects
is materially adverse to the business, assets, properties, condition (financial
or otherwise) or results of operations of such party and its subsidiaries taken
as a whole (after giving effect in the case of RemSleep Holdings to the
consummation of the Exchange);





15




--------------------------------------------------------------------------------




(c)

“person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity; and (d) a
“subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of Directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first person.




8.03

Interpretation. When a reference is made in this Agreement to a Section, Exhibit
or Schedule, such reference shall be to a Section of, or an Exhibit or Schedule
to, this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”.




8.04

Entire Agreement; No Third-Party Beneficiaries. This Agreement and the other
agreements referred to herein constitute the entire agreement, and supersede all
prior agreements and understandings, both written and oral, among the Parties
with respect to the subject matter of this Agreement. This Agreement is not
intended to confer upon any person other than the Parties any rights or
remedies.




8.05

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Nevada, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof.




8.06

Assignment. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement shall be assigned, in whole or in part, by
operation of law or otherwise by any of the Parties without the prior written
consent of the other Parties. Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
Parties and their respective successors and assigns.




8.07

Enforcement. The Parties agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the Parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in any court of the United States located in the State of
Nevada, this being in addition to any other remedy to which they are entitled at
law or in equity. In addition, each of the Parties hereto (a) agrees that it
will not attempt to deny or defeat such personal jurisdiction or venue by motion
or other request for leave from any such court, and (b) agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any state court other than such court.




8.08

Severability. Whenever possible, each provision or portion of any provision of
this Agreement will be interpreted in such manner as to be effective and valid
under applicable law but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.




8.09

Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other Parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.




8.10

Attorney’s Fees. In the event any suit or other legal proceeding is brought for
the enforcement of any of the provisions of this Agreement, the Parties hereto
agree that the prevailing party or Parties shall be entitled to recover from the
other party or Parties upon final judgment on the merits reasonable attorneys’
fees, including attorneys’ fees for any appeal, and costs incurred in bringing
such suit or proceeding.




8.11

Currency. All references to currency in this Agreement shall refer to the lawful
currency of the United States of America.




[Signature Page Follows]





16




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.

RemSleep Holdings, Inc.







By: _____________________________________

Ken Stead, President and CEO







RemSleep, LLC




By: ______________________________________

Russell Bird, Manager





















